Citation Nr: 0533021	
Decision Date: 12/06/05    Archive Date: 12/21/05

DOCKET NO.  99-06 572A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska



THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a back 
disorder.



REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney 
at Law






REMAND

The veteran served on active duty from June 1978 to May 1979.

This matter was before the Board of Veterans' Appeals (Board) 
in July 2004.  Among other things, the Board denied an 
application to reopen a claim of entitlement to service 
connection for a back disorder.  The veteran appealed the 
denial of this issue to the United States Court of Appeals 
for Veterans Claims (Court).  In July 2005, the Court granted 
a joint motion to vacate and remand this issue to the Board.  
An appeal as to other issues addressed by the Board was 
dismissed by the Court.

The joint motion entered into by the parties to the appeal 
noted that the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as 
amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 & Supp. 2005)), required that certain 
notifications be made with respect to a claim for VA 
benefits.  It was noted that a 2003 letter to the appellant 
wrongly referred to her back claim as a claim for 
compensation in accordance with 38 U.S.C.A. § 1151 rather 
than an application to reopen a claim of entitlement to 
service connection.  The parties agreed that "this matter 
should be remanded so that [the appellant] may be afforded 
proper notice under 38 U.S.C. § 5103a."  Although the motion 
to remand was before the Court and not the Board, the clear 
implication from the joint motion is that the appellant has 
not yet been "afforded proper notice."  In order to ensure 
that she receives the notice she is due, the Board will in 
turn remand the case to the RO.  

Accordingly, the case is REMANDED to the RO for the following 
actions:

1.  The RO should prepare a notification 
letter that informs the appellant that 
there remains on appeal an application to 
reopen a previously denied claim of 
service connection for a back disorder.  
She should be notified of any information 
or evidence that is necessary to 
substantiate the claim.  The RO should 
inform her of what information and 
evidence she is expected to provide and 
what information and evidence, if any, VA 
will yet obtain on her behalf.  The RO 
should specifically ask her to submit any 
pertinent evidence in her possession.  

2.  After giving the appellant 
opportunity to respond, the RO should 
again address the question of whether new 
and material evidence has been received 
to reopen the claim of service connection 
for a back disorder.  If service 
connection is not granted, a supplemental 
statement of the case should be prepared.  
(The supplemental statement of the case 
should specifically cite to the 
provisions of 38 C.F.R. § 3.156(a) 
(2001), and the appellant should be made 
aware that, regardless of the RO's 
action, the Board must initially address 
the question of whether new and material 
evidence has been received to reopen the 
claim.  Jackson v. Principi, 265 F.3d 
1366, 1369 (Fed. Cir. 2001); Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996); Butler v. Brown, 9 Vet. App. 167, 
171 (1996).)  

(The RO is also referred to the Board's 
July 2004 remand of a claim for benefits 
under 38 U.S.C.A. § 1151 for left 
shoulder disability.  While the case is 
at the RO, action should be taken to 
comply with that earlier remand.)

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 

